ORDER
Rules Governing Complaints on Judicial Misconduct
Index
Preface: Article VII, Constitution of Oklahoma
Rule 1: Nature of Complaint
Rule 2: Timeliness
Rule 3: Council on Judicial Complaints
Rule 4: Review by Chief Justice
Rule 5: Confidentiality
Rule 6: Amendments
Preface
1 1 The Supreme Court adopts Rules Governing Complaints on Judicial Misconduct under its exclusive supervisory and administrative power over the inferior courts as provided under Article VII of the Oklahoma Constitution. Historically, the Chief Justice has administered forms of discipline short of removal from office. These rules are promulgated to preserve the integrity and public trust of the Judicial Branch of Government. The following procedure provides a uniform process to investigate and administer judicial discipline for misconduct that does not warrant removal from office or compulsory retirement.
Rule 1.
Nature of Complaint
2 The purpose of the complaint process is to provide the highest standards for judicial conduct as set forth in
1. Article VII of the Oklahoma Constitution
2. Code of Judicial Conduct, 5 0.8.2001, app.4, Canons 1-5
3. State Statute, 20 0.8.2001 § 1404.
13 These rules provide a venue for any person to complain about a judge who the person believes has engaged in conduct prejudicial to the effective and expeditious administration of the business of the courts or is unable to discharge all the duties of office by reason of mental or physical disability.
T4 This judicial misconduct procedure is not intended to be exercised to challenge a judge's decision in a particular case; or to be used in instances of erroneous findings of fact or conclusions of law in the absence of fraud, corrupt motive or bad faith on the judge's part, unless such findings or conclusions constitute such an abuse of discretion as to otherwise violate one of the rules of discipline described in the Code of Judicial Conduct. Appellate review and disqualification procedures exist and should be utilized to address concerns regarding findings of fact, conclusions of law and disqualification issues.
Rule 2
Timeliness
15 Complaints should be filed in a timely manner.
Rule 3
Council on Judicial Complaints
T6 To ensure independent investigation of the complaint, the Council on Judicial Complaints is authorized to receive complaints regarding a judge as defined in 20 O.S.2001, § 1404.
17 If, after an investigation, the Council on Judicial Complaints finds evidence of misconduct that does not warrant removal from office or compulsory retirement, they may refer the matter to the Chief Justice for review.
Rule 4
Review by Chief Justice
a. Purpose-When a complaint is sent to the Chief Justice by the Council on *927Judicial Complaints, the Chief Justice will review the complaint for further action.
Inquiry-The Chief Justice may conduct a limited inquiry for the purpose of determining (1)whether appropriate corrective action has been taken, (Z2)whether intervening events have made action on the complaint unnecessary and (8)whether the facts stated in the complaint are either plainly untrue or are incapable of being established through an investigation. The Chief Justice may request the judge in question to file a written response to the complaint or may also communicate orally or in writing with the complainant, the judge and any others who may have knowledge of the matter. The Chief Justice also has the authority to review any transcripts or other relevant documents.
Corrective Action-The complaint proceeding will be concluded if the Chief Justice determines that appropriate action has been taken to remedy the problem raised by the complainant or that action on the complaint is no longer necessary because of intervening events. If further action is warranted, the Chief Justice may act to impose appropriate intervention. At the Chief Justice's discretion, he or she may also return the matter to the Council on Judicial Complaints or refer to the trial division of the Court on the Judiciary for removal or compulsory retirement.
Disciplinary Action-If the complaint is not dismissed and the problem has not been remedied, the Chief Justice may take the following action: forward the investigative report to the other members of the Supreme Court. The judge who is the subject of the complaint is then allowed 10 days to file a written response with the members of the Supreme Court. The Vice Chief Justice may appoint an additional panel member, if needed, from the state judiciary. After considering the complaint and response, the Court may then choose to impose appropriate discipline.
e. Dismissal-A complaint will be dismissed if the Chief Justice concludes that the acts of the judge who is the subject of the inquiry were not prejudicial to the effective and expeditious administration of the business of the courts, or if the complaint is directly related to the merits of a particular case, or if the complaint is frivolous or otherwise not appropriate for consideration.
f. Notice of Action-The Chief Justice shall notify the complainant, judge and Council on Judicial Complaints when the matter has been addressed within 45 days of receiving the complaint.
Rule 5
Confidentiality
T8 The details of complaints filed or investigations conducted by the Council on Judicial Complaints shall be confidential. Any correspondence shall be considered confidential, not subject to public inspection.
Rule 6
Amendments
T9 The Supreme Court reserves the right to amend, modify or clarify these rules by the authority vested by Article VII of the Oklahoma Constitution.
/s) Joseph M. Watt CHIEF JUSTICE
CONCUR: WATT, C.J., WINCHESTER, V.C.J., LAVENDER, HARGRAVE, KAUGER, EDMONDSON, TAYLOR, and COLBERT, JJ.
CONCUR IN PART, DISSENT IN PART: OPALA, J.